DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ROBERT MCCORMICK,
                            Appellant,

                                     v.

           PROGRESSIVE SELECT INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-1166

                              [March 10, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2020-CA-
006798-XXXX-MB AN.

  David M. Russell of Pappas & Russell, P.A., Daytona Beach, for
appellant.

    Stuart J. Freeman of Freeman, Goldis & Cash, P.A., St. Petersburg,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.